Title: To John Adams from John Quincy Adams, 8 March 1805
From: Adams, John Quincy
To: Adams, John



Dear Sir.
Washington 8. March 1805.

During the last days of the Session of Congress which has just expired, I found it impossible to continue the correspondence which I had previously maintained even so far as to enclose from day to day the public documents as they were printed—From 10 O’Clock in the morning untill 7 in the Evening the Senate was constantly in Session, with the interval of only half an hour each day for a slight collation which the members took at the Capitol itself; and this together with a walk of an hour to reach that place, and a walk of an hour to return from it scarcely left me the hours of the Night for repose—The scene has now closed—On Sunday Evening last, the 3d: instt: at half past nine O’Clock the two Houses adjourned without day, and thus terminated a Session, which it was high time to bring to an End—A Session which has been the parent of several legislative Acts important in themselves, and promising still more important consequences—The attention both of Congress and of the public to these has however been almost swallowed up in the interest and anxiety, with which every step of the judicial transactions which have engrossed so large a portion of our time, has been followed and scrutinized—On the subject of Mr. Chase’s impeachment, untill the sentence was pronounced, I felt myself under an obligation to impose absolute silence upon my pen, and as far as human infirmity would admit, upon my tongue—Even now, it is a subject upon which it would perhaps be most discreet for those who were called to decide upon the Articles, to observe a dignified and unaffected silence—The questions of guilt or innocence as they affect the man, are probably at rest, but the Spirit which impelled to the prosecution, and in which its highest importance consisted, is so far from being subdued or abashed, that you will perceive it has burst forth with redoubled violence, from its defeat, and finding itself baffled by an unexpected resistance to the stroke it aimed at Judicial Independence, has not only taken a more pointed and deadly aim at that, but coupled it with another blow directed at the Senate itself—These will probably be the subject of future contestation, and may perhaps bring to the test the validity of some principles upon which our Constitutions stand, and which have never yet been tried by the touch-stone of Experience.
The attack by Impeachment, upon the Judicial Department of our National Government, began two years ago, and has been conducted with great address, as well as with persevering violence. The impeachment and conviction of Mr: Pickering; of a man notoriously, and confessedly insane, for acts committed in that State, and during the whole course of the Impeachment remaining in it, was but a preparatory step to the assault upon Judge Chase; as this in its turn was unquestionably intended to pave the way for another prosecution, which would have swept the Supreme Judicial Bench clean at a stroke—As the experiment in the case of Mr: Pickering was completely successful, I confess I have been disappointed in the issue of the succeeding step—It was impossible to establish by a stronger case than that, the principle that criminality was not an essential ingredient of impeachable Offences—And upon the score of humanity, it would have been certainly a much less odious transaction to convict and remove a man of the first parts, after a full and solemn trial, for peccadillo’s of temper, stretch’d into crimes and misdemeanors, than to pass a like degrading, and defaming sentence, upon one visited with the heaviest of human calamities; and to make that awful visitation of God, itself the basis of the prosecution—I can indeed never reflect upon the proceedings and judgment, in that cruel affair without dejection of Heart, and humiliation of Spirit—I feel for the honour of the Body to which I belong—and for the honour of my Country; sullied as they are by a sentence of guilt, inflicted upon a man, for being among the most miserable of the human race; for being bereft by the hand of Heaven, of that attribute, which by rendering man rational, could alone render him accountable—Nor can I yet satisfactorily explain to myself how it has happened that the same men who could be prevailed upon to sanction by a judgment pronounced under Oath, what to my mind appears so flagrant a violation of all Justice, and decency, should now stop and make an effectual stand in support of fair and honourable principle, against this inroad of turbulent Ambition—There is indeed one way of solving the difficulty, which sometimes presents itself to my mind as probable, and which if just may be a foundation for substantial hope in future. The trial of Pickering did not sufficiently develope the intentions of those by whom it was managed—It did not disclose the full extent of their views—But when it was seen that on the very day of his conviction the Impeachment of Mr. Chase was voted, and when the application of those absurd doctrines upon which he had been construed into a criminal, was instantly extended to a Judge of the Supreme Court, with undisguised intimations that it would soon be spread over the whole of that Bench, some of those whose weakness had yielded to the torrent of popular prejudice in the first instance, had the integrity to reflect; rallied all their energy to assist them, and took a stand, which has arrested for a time that factious impetuosity, that threatens to bury all our National Institutions in one common Ruin.
There were circumstances in the case of Mr: Pickering, which might at once contribute to veil the designs of his prosecutors, and to apologize for the compliance of his Judges—The Acts for which he was impeached were committed in a State of intoxication; and although it was abundantly proved that his habits of this nature were produced by the alienation of mind into which he had fallen, and only aggravated its symptoms, yet there was some colour for considering a man whom his family and friends suffered to go at large, and take his seat on the Bench, as justly answerable for his conduct there—The end too might go some way in that instance to justify the means—For the office of a Judge, Mr. Pickering was utterly disqualified, and as the sentence went only to removal, the effect work’d no Injustice, and might reconcile to the irregularity of the process—Besides all this it must be added that the Judgment was obtained with great difficulty, and after more than one internal struggle in the party to pursue a more honourable course of proceeding—Three members of the Senate, adherents of the present Administration, purposely absented themselves on the day when the sentence pass’d—Others had absented themselves still earlier, probably from the same motive; and his conviction was finally effected by a bare majority of the whole Senate—Of those who remained and voted, I am certain several acted with extreme reluctance, and by a sacrifice of their own Judgments, to the domineering dictates of the Managers from the House, and an unreflected acquiescence in the doctrines which were then first advanced, that Impeachment, though for crimes and misdemeanours was not a criminal prosecution; a doctrine which they were content to take for sound as it suited the purpose for which it was then wanted, and the consequences of which they did not then stay to investigate.
It is even possible that the proceedings on that trial, may have tended to produce an effect of counteraction upon that of the present Session—At least the doctrine concerning Impeachment then broached, and which Pickering’s sentence seemed to sanction, was at the commencement of this Session carried to such an extreme that its first check was seen in a glaring absurdity of its own detection—We were seriously told in long and studied speeches, that Impeachment, so far from being a criminal prosecution, was no prosecution at-all—That the Senate, sitting for the purpose of trying an Impeachment was not a Court, and that it ought not to derive its forms or rules of proceeding, either from Courts of Impeachment in other Countries, or from any of the Judicial Courts in our own—It was even intimated that not much pleading ought to be allowed, and a hint sufficiently explicit was given, that a general issue, a mere declaration of “not guilty,” was the only answer which ought to be received, to the Articles charged by the House of Representatives—Conformably to these opinions, the word “Court,” was in two instances at least struck out of the Rules for proceeding in cases of Impeachment, reported by a Committee at an early period of the Session—It was however necessary that the witnesses should be sworn—The Committee who reported the Rules, had not proposed by whom the Oath should be administered—A motion was therefore made in Senate, that this act should be performed, by the Secretary—It gave rise to no small debate, for upon the principles which were so rapidly thriving, and untill then so irresistibly prevailing the Secretary had no authority to administer an Oath, and the objection was taken on that ground—Nay a proposal was formally made that on the trial, an ordinary magistrate should be called into administer the Oaths—Of this debate I gave you some Account at the time when it occurr’d—It was the first stumbling-block to the new theory of Impeachments, which has never recovered from the fall of that shock—When the natural and spontaneous deductions from the system had brought the Senate to this dilemma, of being bound to try an Impeachment, without possessing the power of administering an Oath, the sturdiest of its followers began to stagger—The term “Court of Impeachment,” was suffered to remain unexpunged from the Journals, though its expulsion was repeatedly threatened, the necessary Oaths were administered by the Secretary; and an Answer containing something more than a bare plea of “not guilty,” was received without objection.
The trial itself was conducted with exemplary order, decorum and solemnity—A great mass of illegal and improper evidence was indeed admitted, but that was always by consent of the parties—Not only the casual expressions dropp’d in private conversations, among friends and intimates, as well as strangers and adversaries, in the recess of a bed-chamber as well as at public taverns and in Stage-coaches, had been carefully and malignantly laid up and preserved for testimony on this prosecution, not only were witnesses examined to points of opinion, and called upon for discrimination to such a degree as to say whether the deportment of the Judge was imperative, or imperious, but hours of interrogation and answer were consumed in evidence to looks, to bows, to tones of voice, and modes of speech—to prove the insufferable grievance that Mr Chase had more than once raised a laugh at the expence of Callender’s Counsel, and to ascertain the tremendous fact, that he had accosted the Attorney General of Virginia, by the appellation of “Young Gentleman”!!—If by thumb-screwing the memory of a witness, to trace back for a period of five years the features of the Judge’s face, it could be darkened with a frown, it was to be construed into rude and contumelious treatment of the Virginian Bar—if it was found lightened with a smile “tyrants in all ages had been notorious for their pleasantry”—In short Sir, Gravity himself could not keep his countenance at the nauseating littlenesses, which were resorted to for proof of atrocious criminality; and Indignation melted into ridicule, at the puerile perseverance with which nothings were accumulated, with the hope of making something by their multitude—All this however was received because Judge Chase would not suffer his Counsel to object against it; he indulged his accusers with the utmost license of investigation which they ever desired, and contented himself with observing to the Court, that he expected to be judged upon the legal evidence in the case—The hearing was fair, and to all appearance impartial—The question whether Impeachment could be had for Acts not violating any Law, was discussed, and sifted, untill the Managers themselves were compelled to abandon it; at least in its application to this Cause—The form of putting the final question which had been adopted in Pickering’s case, was abandoned almost without a struggle, and another was substituted, conformable to the English precedents, and to correct principles—It was taken on each of the eight Articles separately—And although of the 34 Senators present (for not a member of the body was absent) 25 were decided political opponents of Mr: Chase, there were 15 who voted for acquittal upon every Article—On the first Article, the one upon which the great reliance of the Managers was placed, the only Article, which by its relation to a trial for life and death, could give the gloom of darkness to the lightest shade of official error, the Majority of the whole Senate was for acquittal, and two among the most inveterate of the judge’s political antagonists appear among the names of those who pronounced him not guilty—The eighth Article was that which united the greatest number of voices against him, and the whole substance of his offence in that, was the delivery of a charge to a Grand-Jury at Baltimore, containing political opinions, obnoxious to the predominating sentiments of the day, and to the party now in power—This was certainly not a very prudent act, but even the microscope of party Spirit could not magnify it into an impeachable misdemeanour.—The constitutional majority necessary to convict could not be obtained for any of the charges separately, nor for the whole taken together, and by the voices of determined political adversaries Judge Chase was acquitted of all the Articles of Impeachment preferr’d against him by the House of Representatives of the United States.
I have more to say upon this subject, but you will think this enough for one sitting—I am now waiting here for roads more settled, and to be present at a wedding we expect in the family—My wife’s sister Harriet is to be married to a Mr. Boyd next week—I expect with my wife and children, and one of her Sisters to leave this place about the 18th: of this month; we shall of course travel slowly, but I hope to reach Quincy the first week in April—we shall even then turn back the blushful face of Spring to meet the wrinkled front of Winter, if I judge from the appearances of the Season here—We have already for several days past extinguished our fires—the thermometer has been at 86—The willow trees are fringing with leaves, and the southern declivities, are brightening into verdure—We shall leave this with foot-steps somewhat lingering, for the chill of easterly blasts, and Snows on the bosom of May—But the pleasure of meeting you, and of returning to my farm, will amply compensate for the unfavourable change of climate—
